IN THE SUPREME COURT OF PENNSYLVANIA



In the Matter of                            :   No. 2218 Disciplinary Docket No. 3
                                            :
PATRICK JUDGE, JR.                          :   Board File No. C1-15-756
                                            :
                                            :   (Supreme Court of New Jersey,
                                            :   D-148, September Term 2014)
                                            :
                                            :   Attorney Registration No. 77131
                                            :   (Out of State)



                                       ORDER


PER CURIAM:


       AND NOW, this 3rd day of December, 2015, having been disbarred from the

practice of law in the State of New Jersey and in light of the reply to this Court’s notice

and order, Patrick Judge, Jr., is disbarred from the practice of law in this

Commonwealth. He is directed to comply with all the provisions of Pa.R.D.E. 217.